DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of embodiment 1, claims 16, 17, 22, 24, 25, 30, and 32-34 in the reply filed on 10/11/22 is acknowledged.  It is noted that claims 18-20 and 26-28 were withdrawn subsequent to the interview conducted on 10/21/22.
Claims 18-21, 23, 26-29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 22, 24, 25, 30, and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/128380 (based on the English equivalent of US 2019/0335170 issued to Lee et al).
Lee, in Figs. 1, 2, 6-8, 13, 14, 16, 17, and 20A method for decoding a block (e.g. Fig. 6) of a video using affine mode motion coding [0125]-[0149], comprising obtaining a plurality of control point motion vectors for the block; determining motion vector differences between control point motion vectors and their respective predictors (e.g. Fig. 8); and decoding the video based on the plurality of motion vector differences (e.g. Eq. 4, [0142]-[0144]), wherein a quantization 130 of at least one of the plurality of motion vector differences is determined based on a block size of the block (e.g. Eq. 7, [0276]-[0287]).
With respect to claims 17, 22, 24, 25, 30, and 32-34, Lee also discloses the block size of the block is a width w of the block; and at least another additional one of the plurality of motion vector differences [0276]-[0280] is determined independent of the block size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi S. Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419